Case 14-12715-JDW       Doc 33    Filed 04/15/19 Entered 04/15/19 09:39:46      Desc
                                       Page 1 of 3


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                            CHAPTER 13 CASE NO:

JOSIE M. SANDERS                                             14-12715-JDW

                  NOTICE OF TRUSTEE’S MOTION TO DISMISS

      Should any party receiving this notice respond or object to said motion, such
response or objection is required to be filed on or before May 9, 2019, using the
CM/ECF system or with the Clerk of this Court at the following address:

                           Shallanda J. Clay Clerk of Court
                               U. S. Bankruptcy Court
                           Northern District of Mississippi
                               703 Highway 145 North
                                 Aberdeen, MS 39730

and a copy must be served on the undersigned Chapter 13 Trustee. If no responses
are filed, the Court may consider said motion immediately after the time has expired.
In the event a written response is filed, the Court will notify you of the date, time and
place of the hearing thereon.

                                    CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to the following attorneys of record and/or parties of interest.

Dated: April 15, 2019

                                         LOCKE D. BARKLEY,
                                         CHAPTER 13 TRUSTEE

                                         /s/ Melanie T. Vardaman
                                         ATTORNEYS FOR TRUSTEE
                                         W. Jeffrey Collier (MSB 10645)
                                         Melanie T. Vardaman (MSB 100392)
                                         6360 I-55 North, Suite 140
                                         Jackson, Miss. 39211
                                         (601) 355-6661
                                         ssmith@barkley13.com
Case 14-12715-JDW       Doc 33    Filed 04/15/19 Entered 04/15/19 09:39:46   Desc
                                       Page 2 of 3


             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                            CHAPTER 13 CASE NO.:

JOSIE M. SANDERS                                             14-12715-JDW

                                 MOTION TO DISMISS

      COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by

and through counsel, and files this Motion to Dismiss (the “Motion”) in the above

referenced case, and in support thereof states as follows:

      1.     On July 22, 2014, the Debtor initiated this proceeding with the filing of

a Chapter 13 Bankruptcy Petition. The Debtor’s Chapter 13 Plan was confirmed by

Order of this Court on October 28, 2014, for a term of 60 months (Dkt. #11) (the

“Confirmed Plan”).

      2.     Through the month of March 2019, the Debtor is $855.00 delinquent in

plan payments to the Trustee. Payments continue to accrue at the rate of $833.00

per month thereafter.

      3.     The Trustee requests that this case be dismissed.

      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this

Motion be received and filed and upon a hearing, this Court will enter its order

granting the Motion and for such other, further and general relief to which the

Trustee and this bankruptcy estate may be entitled.
Case 14-12715-JDW       Doc 33   Filed 04/15/19 Entered 04/15/19 09:39:46     Desc
                                      Page 3 of 3


Dated: April 15, 2019
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY,
                                        CHAPTER 13 TRUSTEE

                                 By:    /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com



                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Dated: April 15, 2019

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
